Citation Nr: 1631312	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  15-35 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a speech fluency disability.

2.  Entitlement to service connection for an acquired psychiatric disability, claimed as an anxiety disorder, to include as secondary to a speech fluency disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel




INTRODUCTION

The Veteran served on active duty from October 1975 to October 1979. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2014 (speech disorder) and August 2015 (acquired psychiatric) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The Veteran requested a hearing before the Board in his substantive appeal.  The Veteran withdrew his request in an April 2016 statement.  As such, the Board finds his hearing request has been withdrawn.  See 38 C.F.R. § 20.704(d) (2015).  

With respect to the Veteran's psychiatric disability claim, the Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Although the Veteran's claim was adjudicated by the RO as a claim for an anxiety disorder, the Board has recharacterized the issue into a claim for an acquired psychiatric disability.  See Id.  The issue has been recharacterized accordingly as noted on the title page. 

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.
  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's speech fluency disability preexisted service; the evidence is at least in equipoise as to whether the Veteran's preexisting speech fluency disability was aggravated by active service. 

2.  The Veteran's anxiety disorder has been attributed to his now service-connected speech fluency disability.  


CONCLUSIONS OF LAW

1.  A preexisting speech fluency disability was aggravated by active service.  38 U.S.C.A. §§ 1131, 1132, 1153, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2015).

2.  An acquired psychiatric disability is proximately due to or the result of his now service-connected speech fluency disability.  38 U.S.C.A. §§ 1131, 1132, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Speech Fluency Disability

Under ordinary circumstances for veterans of active military wartime service or peacetime service on or after January 1, 1947, for purposes of 38 U.S.C.A. §§ 1110, 1131, and 1137, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).

The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2014).  This statutory provision is referred to as the 'presumption of soundness.' Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  In VAOGCPREC 3-2003, VA's General Counsel reinforced that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Therefore, where there is evidence showing that a disorder manifested or was incurred in service, and this disorder is not noted on the Veteran's entrance examination report, this presumption of soundness operates to shield the Veteran from any finding that the unnoted disease or injury preexisted service.  See Gilbert v. Shinseki, 26 Vet. App. 48, 52-53 (2012); see also 38 C.F.R. § 3.304(b) ('Only such conditions as are recorded in examination reports are considered as noted.'). This presumption is only rebutted where the evidence clearly and unmistakably shows that the Veteran's disability (1) existed before acceptance and enrollment into service and (2) was not aggravated by service.  See Wagner, 370 F.3d at 1096; Bagby v. Derwinski, 1 Vet. App. 225 (1991).  

The two parts of this rebuttal standard are referred to as the 'preexistence prong' and the 'aggravation prong.'  Horn, 25 Vet. App. at 234.  The aggravation prong may be met by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner, 370 F.3d at 1096; see also 38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits, and, conversely, where the presumption is not rebutted, the Veteran's claim is one for service connection, and not aggravation.  Wagner, 370 F.3d at 1096.  Accordingly, no deduction for the degree of disability existing at the time of entrance shall be made if a rating is awarded.  38 C.F.R. § 3.322 ('In cases involving aggravation by active service, the rating will reflect only the degree of disability over and above the degree of disability existing at the time of entrance into active service...'). 

The Veteran seeks service connection for a speech fluency disability.  The Veteran's September 1975 entrance examination did not note a speech fluency disability.  Nevertheless, an in-service speech evaluation in October 1978 noted that the Veteran suffered from stuttering problems originating in second grade.  A September 2015 VA treating staff psychologist noted that the Veteran had suffered from a stutter since childhood.  An April 2015 private examiner noted a speech problem since childhood.  Moreover, a September 2014 VA examiner noted that the Veteran had a childhood onset fluency disorder.  Given the foregoing, the Board finds that the evidence clearly and unmistakably shows that the Veteran's speech disability existed prior to his service.  Wagner; Horn v. Shinseki, 25 Vet. App. 23 (2012).

With regard to the 'aggravation prong', an April 2015 private examiner noted that based on the assessment results, which included a file review and feedback from his VA providers, it appears that not only did the Veteran's fluency disorder become significantly aggravated in military service, but that the related anxiety condition emerged and manifested to a clinical level while in military service.  He opined that the Veteran's speech dysfluency condition was more likely than not aggravated in the military service.  

A September 2015 letter from the Veteran's VA staff psychologist noted that the Veteran's stutter had been present since childhood with a reported significant worsening during his military service when he was frequently put on the spot during training to recite Articles from memory in front of others.  

Additionally, the record contains an October 2015 statement from the Veteran's mother noting that the Veteran had occasionally stuttered during school but that after joining the military it was noticeably much more difficult for him to speak without stuttering in front of people including his family.  Service treatment records confirm that the Veteran sought treatment for speech difficulty issues.  He underwent a speech evaluation.  A September 2014 VA examiner provided a negative opinion. Post-service medical reports illustrate continued medical care for speech problems.  

The Board has considered in detail the medical opinions of record.  In this regard, the Board finds that no one opinion is any more probative than the other.  The opinions are in relative equipoise.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990) (held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.).

Therefore, resolving all doubt in favor to the Veteran, the Board finds that 
entitlement to service connection for a speech fluency disability is warranted.

Acquired Psychiatric Disability

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

The Veteran has now been awarded service connection for a speech fluency disability in the decision above.  He asserts that his acquire psychiatric disability is the result of this now service-connected disability.  This is primarily a medical issue.  

In this regard, the Board notes a September 2015 letter from the Veteran's VA treating staff psychologist which stated that the Veteran had been followed by mental health for an anxiety disorder secondary to stuttering since June 2014.  An April 2015 private examiner noted that the Veteran had an anxiety condition secondary to his speech dysfluency condition.  VA treatment records confirm a diagnosis of anxiety secondary to or compounded by speech dysfluency.  See August 2014 VA treatment record.  

The diagnosis of an acquired psychiatric disability related to speech fluency disability, by its very name indicates a relationship to his now service-connected speech fluency disability.   

As such, the weight of the competent medical evidence indicates that his acquired psychiatric disability is proximately due to his service-connected speech fluency disability.  Further discussion is simply not warranted.  The nature and extent of this problem related to the service connected disability is not before the Board at this time. 

ORDER

Service connection for a speech fluency disability is granted.

Service connection for an acquired psychiatric disability, to include as secondary to a speech fluency disability, is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


